                 Case 1:19-cv-07694-AT-DCF Document 71 Filed 04/29/21 Page 1 of 1
                                          LAW OFFICE OF
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                                      T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                                     F ACSIMILE : 212.229.2246
JMGURRIERI @ ZELLERLEGAL . COM
                                                                                   Although the parties may have until 5/27/2021
                                                                                   to submit a further status report, that report
                                                                                   should include either a confirmation that
                                                                                   discovery is complete, or a joint proposal as to a
                                                              $SULO൬൳൬൪൬൫       date by which discovery should be considered
                                                                                   closed.
        VIA ECF

        Hon. Debra C. FreemanUnited States Magistrate Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: 5RGULJXH]$OYDUDGRHWDOY৶৹ZHVWOOFHWDO൫൳&9൱൰൳൮ $7                     Dated: 4/30/2021

        Dear Judge Freeman:

               ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵VLQWKHDERYH-UHIHUHQFHGDFWLRQ๠Hparties jointly write
        WRSURYLGHDVWDWXVUHSRUWDQGVHHNIXUWKHUWLPHWRUHVROYH RXWVWDQGLQJGLVFRYHU\LVVXHV

                ๠H &RXUW KDV RUGHUHG GHIHQGDQWV WR IXUQLVK SODLQWL൵V ZLWK LGHQWLI\LQJ LQIRUPDWLRQ RI
        certain potential witnesses LGHQWL¿HGLQ3ODLQWL൵¶V,QLtial Disclosures. Defendants are in the process
        of researching their records and WKH SDUWLHV KDYH DJUHHG WKH Defendants ZLOO EH SURYLGLQJ
        identifying information related to these witnessesWRWKHH[WHQWLWLV in their possession by May
        ൬൪൬൪൬൫

                ๠HSDUWLHVKDYHDOVRFRQIHUUHGUHJDUGLQJDGGLWLRQDOUHTXHVWVIRUSURGXFWLRQRIGRFXPHQWV
        WKDWSODLQWL൵VVHUYHGRQGHIHQGDQWVRQ)HEUXDU\൫൬൬൪൬൫$IWHUQDUURZLQJWKHUHTXHVWVWhe parties
        KDYHDJUHHGWKDWGHIHQGDQWVZLOOUHVSRQGLQZULWLQJ DQGSURYLGHDny supplemental documents in
        their possession by May ൬൪൬൪൬൫

                ๠HUHIRUHWKHSDUWLHVDVNWKH&RXUWWRDOORZWKHSDUWLHVWRVXEPLWDIXUWKHUVWDWXVUHSRUWE\
        0D\൬൱൬൪൬൫ZKHUHE\WKHSODLQWL൵VZLOOHLWKHUVHHNWRPRYHWRFRPSHOUHVSRQVHVWRWKH)HEUXDU\
        ൫൬൬൪൬൫GRFXPHQWUHTXHVWRUWKHSDUWLHVZLOOFHUWLI\WKDWWKHUHDUHQRRXWVWDQGLQJGLVFRYHU\LVVXHV

                 ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                              5HVSHFWIXOO\VXEPLWWHG
                                                                 S       \          



                                                              John M. Gurrieri




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
